DETAILED ACTION
Applicant’s amendment/remarks of July 26, 2021 overcomes the following:
Interpretation of claims under 35 U.S.C. 112(f) 
Rejection of claims under 35 U.S.C. 112(b)
Applicant has amended claims 1-6, 8, and 15-20.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After considering Applicant’s remarks and having performed an updated search of prior art, including all feature limitations of amended independent claims 1, 8, and 15, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the invention published in U.S. Pat. No. 10,438,277 B1. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“a sensor positioned above a rack in a space, the sensor configured to generate top-view depth images of at least a portion of a space comprising the rack;
a plurality of weight sensors, each weight sensor associated with a corresponding item stored on a shelf of the rack; and
a tracking subsystem coupled to the image sensor and the weight sensors, the tracking subsystem comprising a processor configured to:
receive an image feed comprising frames of the top-view depth images generated by the sensor;
receive weight measurements from the weight sensors;
detect an event associated with one or both of a portion of a person entering a zone adjacent to the rack and a change of weight associated with a first item being removed from a first shelf associated with a first weight sensor;
in response to detecting the event, determine that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person;
in response to determining that the first and second person may be associated with the detected event, access a first top-view image frame generated by the sensor, the first top-view image frame corresponding to a time stamp when the portion of the person enters the zone adjacent to the rack;
identify, in the first top-view image, a first initial contour corresponding to the first person;
dilate the first initial contour from a first depth to a second depth in a plurality of sequential iterations from the first depth to the second depth, wherein the first depth is nearer the sensor than the second depth, wherein the first initial contour is dilated by:
detecting a first contour at the first depth; detecting a second contour at the second depth; and
generating a dilated contour based on the first and second contours; determine that the dilated contour enters the zone adjacent to the rack; following determining that the first contour enters the zone adjacent to the rack, determine a first number of iterations until the first contour enters the zone adjacent to the rack;
identify, in the first top-view image frame, a second initial contour corresponding to the second person;
dilate the second initial contour from the first depth to the second depth in the plurality of sequential iterations from the first depth to the second depth;
determine that, following dilation, the second contour enters the zone adjacent to the rack;
following determining that the second contour enters the zone adjacent to the rack, determine a second number of iterations until the second contour enters the zone adjacent to the rack;
in response to determining that the first number is less than a maximum number of dilations and less than the second number of iterations, assign the first item to the first person.”
Independent claim 8 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“receiving an image feed comprising frames of top-view images generated by a sensor, the sensor positioned above a rack in a space and configured to generate top-view images of at least a portion of a space comprising the rack;
receiving weight measurements from a weight sensor configured to measure a change of weight when a first item is removed from a shelf of the rack;
detecting an event associated with one or both of a portion of a person entering a zone adjacent to the rack and a change of weight associated with the first item being removed from a first shelf associated with the weight sensor;
in response to detecting the event, determining that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person;
in response to determining that the first and second person may be associated with the detected event, accessing a first top-view image frame generated by the sensor, the first top-view image frame corresponding to a time stamp when the portion of the person enters the zone adjacent to the rack;
identifying, in the first top-view image, a first initial contour corresponding to the first person;
dilating the first initial contour from a first depth to a second depth in a plurality of sequential iterations from the first depth to the second depth, wherein the first depth is nearer the sensor than the second depth, wherein the first initial counter is dilated by:
detecting a first contour at the first depth; detecting a second contour at the second depth; and 
generating a dilated contour based on the first and second contours; 
determining that the dilated contour enters the zone adjacent to the rack;
following determining that the first contour enters the zone adjacent to the rack, determining a first number of iterations until the first contour enters the zone adjacent to the rack;
identifying, in the first top-view image frame, a second initial contour corresponding to the second person;
dilating the second initial contour from the first depth to the second depth in the plurality of sequential iterations from the first depth to the second depth;
determining that, following dilation, the second contour enters the zone adjacent to the rack;
following determining that the second contour enters the zone adjacent to the rack, determining a second number of iterations until the second contour enters the zone adjacent to the rack;
in response to determining that the first number is less than a maximum number of dilations and less than the second number of iterations, assigning the first item to the first person.”
Independent claim 15 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“tracking subsystem coupled to an image sensor and a weight sensor, wherein the image sensor is positioned above a rack in a space and configured to generate top-view images of at least a portion of the space comprising the rack, wherein the weight sensor is configured to measure a change of weight when a first item is removed from a shelf of the rack, the tracking subsystem comprising a processor configured to:
receive an image feed comprising frames of the top-view images generated by the sensor;
receive weight measurements from the weight sensor;
detect an event associated with one or both of a portion of a person entering a zone adjacent to the rack and a change of weight associated with the first item being removed from a first shelf associated with the weight sensor;
in response to detecting the event, determine that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person;
in response to determining that the first and second person may be associated with the detected event, access a first top-view image frame generated by the sensor, the first top-view image frame corresponding to a time stamp when the portion of the person enters the zone adjacent to the rack;
identify, in the first top-view image, a first initial contour corresponding to the first person;
dilate the first initial contour from a first depth to a second depth in a plurality of sequential iterations from the first depth to the second depth, wherein the first depth is nearer the sensor than the second depth, wherein the first initial counter is dilated by:
detecting a first contour at the first depth; 
detecting a second contour at the second depth; and 
generating a dilated contour based on the first and second contours; 
determine that the dilated contour enters the zone adjacent to the rack; 
following determining that the first contour enters the zone adjacent to the rack, determine a first number of iterations until the first contour enters the zone adjacent to the rack;
identify, in the first top-view image frame, a second initial contour corresponding to the second person;
dilate the second initial contour from the first depth to the second depth in the plurality of sequential iterations from the first depth to the second depth;
determine that, following dilation, the second contour enters the zone adjacent to the rack;
following determining that the second contour enters the zone adjacent to the rack, determine a second number of iterations until the second contour enters the zone adjacent to the rack;
in response to determining that the first number is less than a maximum number of dilations and less than the second number of iterations, assign the first item to the first person.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668